       Case 2:18-cv-02010-CKD Document 41 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND NEWSON,                                   No. 2:18-cv-2010 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    STEPHEN SHAW, et al.,
15                       Defendants.
16

17          Defendants have filed a motion requesting a three-month continuance of the settlement

18   conference and the deadline for filing dispositive motions. (ECF No. 40.) Good cause appearing,

19   IT IS HEREBY ORDERED that:

20          1. Defendants’ motion for a continuance (ECF No. 40) is granted.

21          2. The June 24, 2020 settlement conference is vacated.

22          3. The March 23, 2020 Order and Writ of Habeas Corpus ad Testificandum (ECF No.

23   39) is vacated. The Clerk of the Court is directed to serve a courtesy copy of this order on the

24   Litigation Coordinator at California Medical Facility at 707-469-6006 and on the Out-To-Court-

25   Desk, California State Prison-Sacramento.

26          4. The parties shall have an additional ninety days, up to and including September 22,

27   2020, to conduct a settlement conference. Defendants shall be responsible for scheduling the

28   conference.
       Case 2:18-cv-02010-CKD Document 41 Filed 06/17/20 Page 2 of 2

 1          5. In the event the settlement conference between the parties is not successful, dispositive

 2   motions shall be due within thirty days of the date of the settlement conference.

 3   Dated: June 16, 2020
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7   13:news2010.36

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
